DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10 and 20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Herb (US 2009/0145078).
Re claim 1, Herb discloses a mounting device (Fig. 1-3C, 11) for covering a roof penetration (within E) in a roof (E, 11 is capable of use with a roof), the mounting device (11) comprising: 
a base (11) formed from a sheet of material (Fig. 2), the base (11) including a top (top of 11), a bottom (bottom of 11), a socket (14) depending from the top (top of 11) toward the bottom (bottom of 11), and an outer perimeter structure (22, 24) encircling (Fig. 1-2) the socket (14) and depending downward (Fig. 2) from the top (top of 11) to the bottom (bottom of 11), wherein the base (11) has a rim (19) proximate the top (top of 11), the rim (19) defined by a flat annulus (Fig. 1-2); 
an internal reservoir (21, within 14) defined between the top (top of 11) and bottom (bottom of 11) of the base (11) for holding a sealant ([0037]) against and in cooperation with the roof (E, [00404]), the internal reservoir (21, within 14) comprising an upper cavity (within 14) and a lower cavity (21); 
the upper cavity (within 14) bound within (Fig. 2) the socket (14); and 
the lower cavity (21) continuously encircling (see Fig. 1-2) the socket (14) and extending both below (Fig. 2) the socket (14) and between (Fig. 2) the socket (14) and the outer perimeter structure (22, 24).
Re claim 2, Herb discloses the mounting device of claim 1, further comprising an arcuate sidewall (15, walls of 14) of the socket (14) extending from a flat bottom (bottom of 14, see Fig. 2) of the socket (14) to the top (top of 11) of the base (11), wherein an opening (slits defining 15) is formed through the arcuate sidewall (walls of 14, 15).
Re claim 3, Herb discloses the mounting device of claim 2, wherein the opening (slits defining 15) joins (Fig. 2-3) the upper (within 14) and lower cavities (21) in communication (Fig. 2-3).
Re claim 4, Herb discloses the mounting device of claim 2, wherein a central bore (12) is formed transversely through (Fig. 2) the flat bottom (bottom of 14) of the socket (14), the central bore (12) for receiving a fastener (5) to secure the base (11) to the roof (E, 7, see Fig. 3C).
Re claim 5, Herb discloses the mounting device of claim 1, wherein the socket (14) terminates downwardly above (Fig. 2) the bottom (bottom of 11) of the base (11).
Re claim 6, Herb modified discloses the mounting device of claim 1, wherein the socket (15) has a truncated conical shape (Fig. 2) which is wider (see Fig. 2) proximate the top (top of 11) of the base (11) than proximate the bottom (bottom of 11) of the base (11).
Re claim 7, Herb discloses the mounting device of claim 1, wherein the flat annulus (19) surrounds the socket (Fig. 4).
Re claim 10, Herb as modified discloses the mounting device of claim 1, wherein, when the mounting device is installed: the base is disposed on the roof, a fastener is applied through the socket, so that a head of the fastener is seated in the upper cavity of the socket and a shank of the fastener below the head passes through the lower cavity and penetrates the roof to secure the base at the roof penetration; and the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration (this language is considered optional/conditional.  Because of the language “when,” the claim may be interpreted as the mounting device not requiring being installed and thus, the subsequent limitations are not required).  In the event the examiner over broadly construed the language “when,” see the alternative rejection below.
The language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 20, Herb discloses a mounting device (Fig. 1-3C, 11) for covering a roof penetration (within E) in a roof (E, 11 is capable of use with a roof), the mounting device (11) comprising: 
a base (11) including a top (top of 11), a bottom (bottom of 11), a socket (14) depending from the top (top of 11), and an outer perimeter structure (22, 24) encircling (Fig. 1-2) the socket (14) and depending downward (Fig. 2) from the top (top of 11) to the bottom (bottom of 11), wherein the base (11) has a rim (19) proximate the top (top of 11), the rim (19) defined by a flat annulus (Fig. 1-2) surrounding the socket (14); 
an internal reservoir (21, within 14) defined between the top (top of 11) and bottom (bottom of 11) of the base (11), the internal reservoir (21, within 14) comprising an upper cavity (within 14) bound between the socket (14) and the top of the base (top of 11) and a lower cavity (21) bound between (Fig. 2) the socket (14), the outer perimeter structure (22, 24) and the bottom (bottom of 11) of the base (11), wherein the lower cavity (21) continuously encircles (see Fig. 1-2) the socket (14),
the socket (14) includes a sidewall (15, walls of 14extending from a bottom (bottom of 14, see Fig. 2) of the socket (14) to the top (top of 11) of the base (11), and the sidewall (15) is formed with an opening (slits defining 15) which joins the upper and lower cavities (within 14, 21) in communication (Fig. 2-3).

Claim(s) 8-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herb (US 2009/0145078) in view of Corsi (US 2013/0298494).
Re claim 8, Herb the mounting device of claim 7, but fails to disclose further comprising: a hole formed transversely through the rim, offset from the socket; and a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration, wherein the cap is formed with a hole which, when the cap is moved onto the base, is registered with the hole in the rim of the base.
However, Corsi discloses further comprising: a hole (204/206) formed transversely through the rim (202, Wilcox: 14), offset from (Fig. 3) the socket (212, Wilcox: 22 and 38); and a cap (230) moveable onto the base (202) for forming, in cooperation with the base (202), an environmental seal (Fig. 3) around the roof penetration (integer to 220), wherein the cap (230) is formed with a hole (232) which, when the cap (230) is moved onto the base (202), is registered with ([0042]) the hole (206/210) in the rim (Fig. 3) of the base (202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb further comprising: a hole formed transversely through the rim, offset from the socket; and a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration, wherein the cap is formed with a hole which, when the cap is moved onto the base, is registered with the hole in the rim of the base as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  
Re claim 9, Herb discloses the mounting device of claim 1, but fails to disclose further comprising a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration.
However, Corsi discloses further comprising a cap (230) moveable onto the base (202) for forming, in cooperation with the base (202), an environmental seal (Fig .3) around the roof penetration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb further comprising cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  
Re claim 11, Herb discloses a mounting device (Fig. 1-3C, 11) for covering a roof penetration (within E) in a roof (E, 11 is capable of use with a roof), the mounting device (11) comprising: 
a base (11) including a top (top of 11), a bottom (bottom of 11), a socket (14) depending from the top (top of 11), and an outer perimeter structure (22, 24) encircling (Fig. 1-2) the socket (14) and depending downward (Fig. 2) from the top (top of 11) to the bottom (bottom of 11), wherein the base (11) has a rim (19) proximate the top (top of 11), the rim (19) defined by a flat annulus (Fig. 1-2); 
an internal reservoir (21, within 14) defined between the top (top of 11) and bottom (bottom of 11) of the base (11), the internal reservoir (21, within 14) comprising an upper cavity (within 14) bound between the socket (14) and the top of the base (top of 11) and a lower cavity (21) bound between (Fig. 2) the socket (14), the outer perimeter structure (22, 24) and the bottom (bottom of 11) of the base (11), wherein the lower cavity (21) continuously encircles (see Fig. 1-2) the socket (14),
but fails to disclose a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration, the rim defined by a flat annulus.
However, Corsi discloses further comprising a cap (230) moveable onto the base (202) for forming, in cooperation with the base (202), an environmental seal (Fig .3) around the roof penetration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Herb further comprising cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  
Re claim 12, Herb as modified discloses the mounting device of claim 11, wherein the socket (14) terminates downwardly above (Fig. 2) the bottom (bottom of 11) of the base (11).
Re claim 13, Herb as modified discloses the mounting device of claim 11, wherein the socket (15) has a truncated conical shape (Fig. 2) which is wider (see Fig. 2) proximate the top (top of 11) of the base (11) than proximate the bottom (bottom of 11) of the base (11).
Re claim 14, Herb as modified discloses the mounting device of claim 11, further comprising an arcuate sidewall (15, walls of 14) of the socket (14) extending from a flat bottom (bottom of 14, see Fig. 2) of the socket (14) to the top (top of 11) of the base (11), wherein an opening (slits defining 15) is formed through the arcuate sidewall (walls of 14, 15).
Re claim 15, Herb as modified discloses the mounting device of claim 14, wherein a central bore (12) is formed transversely through (Fig. 2) the flat bottom (bottom of 14) of the socket (14). 
Re claim 16, Herb as modified discloses the mounting device of claim 15, Corsi discloses wherein the cap (230) includes a central hole (234) formed therethrough (Fig. 3), which, when the cap (230) is moved onto the base (202), is registered with the central bore (212) in the flat bottom of the socket (Herb: 14).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 17, Herb as modified discloses the mounting device of claim 14, wherein the opening (the slits that define 15) joins (Fig. 2-3) the upper (within 14) and lower cavities (21) in communication (Fig. 2-3).
Re claim 18, Herb as modified discloses the mounting device of claim 11, wherein flat annulus (19) surrounds the socket (14).
Re claim 19, Herb as modified discloses the mounting device of claim 11, wherein, when the mounting device is installed: the base is disposed on the roof, a fastener is applied through the socket, so that a head of the fastener is seated in the upper cavity of the socket and a shank of the fastener below the head passes through the lower cavity and penetrates the roof to secure the base at the roof penetration; and the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration (this language is considered optional/conditional.  Because of the language “when,” the claim may be interpreted as the mounting device not requiring being installed and thus, the subsequent limitations are not required).  In the event the examiner over broadly construed the language “when,” see the alternative rejection below.
The language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Herb (US 2009/0145078) in view of Francovitch (US 4,520,606).
Re claim 10 in the alternative, Herb the mounting device of claim 1, wherein, when the mounting device (11) is installed (Fig. 2-3): the base (11) is disposed on the roof (7), a fastener (5) is applied through the socket (14), so that a head (head of 5) of the fastener (1185 is seated in (indirectly) the upper cavity (within 14) of the socket (14) and a shank (shank of 5) of the fastener (5) below the head (top of 5) passes through the lower cavity (21) and penetrates (Fig. 3C) the roof (7) to secure the base (11) at the roof penetration (13); but fails to disclose the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration.
However, Francovitch discloses the sealant (45) is applied to the internal reservoir (below 30, and at the socket into which 16 is inserted), fills (Fig. 1) the internal reservoir (below 30, and at the socket into which 16 is inserted) including the upper and lower cavities (below 30, and at the socket into which 16 is inserted), and covers (Fig. 1) the head (head of 16) and shank (shank of 16) of the fastener (16) at the roof penetration (18/19, into 11).
It would have been obvious to a person having ordinary skill in the art before the with the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration as disclosed by Francovitch in order to prevent moisture from penetrating along the fastener (Col 5 lines 30-33).  

Claim(s) 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Corsi (US 2013/0298494) and Francovitch (US 4,520,606).
Re claim 19 in the alternative, Herb the mounting device of claim 11, wherein, when the mounting device (11) is installed (Fig. 2-3): the base (11) is disposed on the roof (7), a fastener (5) is applied through the socket (14), so that a head (head of 5) of the fastener (1185 is seated in (indirectly) the upper cavity (within 14) of the socket (14) and a shank (shank of 5) of the fastener (5) below the head (top of 5) passes through the lower cavity (21) and penetrates (Fig. 3C) the roof (7) to secure the base (11) at the roof penetration (13); but fails to disclose the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration.
However, Francovitch discloses the sealant (45) is applied to the internal reservoir (below 30, and at the socket into which 16 is inserted), fills (Fig. 1) the internal reservoir (below 30, and at the socket into which 16 is inserted) including the upper and lower cavities (below 30, and at the socket into which 16 is inserted), and covers (Fig. 1) the head (head of 16) and shank (shank of 16) of the fastener (16) at the roof penetration (18/19, into 11).
It would have been obvious to a person having ordinary skill in the art before the with the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration as disclosed by Francovitch in order to prevent moisture from penetrating along the fastener (Col 5 lines 30-33).  

Response to Arguments 
RCE and Formal Request for Interview:  An interview was held on 4/19/22 prior to the filing of the RCE.  Although amendments were discussed to further define over the prior art of record, these amendments were not included in the response.  As such, a further interview prior to a response to the pending RCE would not further prosecution.  
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635